Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THIS WARRANT AND THE SHARES OF PREFERRED STOCK WHICH MAY BE PURCHASED PURSUANT TO THE EXERCISE OF THIS WARRANT (AND THE SHARES OF COMMON STOCK WHICH MAY BE ISSUED UPON CONVERSION OF SUCH SHARES OF PREFERRED STOCK) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER. THE SECURITIES REPRESENTED HEREBY MAY BE SUBJECT TO THE TERMS AND CONDITIONS OF AN AMENDED AND RESTATED SHAREHOLDERS AGREEMENT WHICH MAY PLACE CERTAIN RESTRICTIONS ON THE VOTING OF SUCH SECURITIES (INCLUDING THE GRANT OF AN IRREVOCABLE PROXY RELATIVE TO VOTING MATTERS). A COPY OF SUCH AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER OF THIS SECURITY WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS. No. W-P11 Void After Expiration Date (as defined below) WARRANT TO PURCHASE PREFERRED STOCK OF MTM TECHNOLOGIES, INC. Dated February 11, 2009 THIS WARRANT CERTIFIES THAT, for value received, FIRSTMARK III L.P. or its permitted transferees (the  Holder ) is entitled to purchase from MTM TECHNOLOGIES, INC., a New York corporation (the  Company ), up to the number of fully paid and nonassessable shares (the  Shares ) of the next series of preferred stock, $0.001 par value per share, of the Company, to be designated by the Company after the date hereof ( Preferred Stock ), as further described and defined below. Section 1. Number of Shares . The maximum number of shares of Preferred Stock which may be purchased upon the exercise of this Warrant is . This Warrant shall not be exercised prior to the date upon which the Company designates the next series of preferred stock. Section 2. Exercise Price . The price per share at which the Holder may purchase the Shares shall be $ per share (the  Exercise Price ). Section 3. Expiration Date . This Warrant shall expire at 5:00 p.m. New York Time on February 11, (the  Expiration Date ). On the Expiration Date, all rights of the Holder to purchase Preferred Stock pursuant to this Warrant shall immediately terminate. Section 4. Exercise and Payment . Section 4.1 Exercise . The purchase rights represented by this Warrant may be exercised by the Holder, in whole or in part at any time, by the surrender of this Warrant (together with a duly executed notice of exercise in the form attached hereto as Exhibit A-1 ) at the principal office of the Company, and by the payment to the Company, by wire transfer of immediately available funds, of an amount equal to the aggregate Exercise Price of the Shares being purchased. Section 4.2 Net Issue Election . The Holder may elect to receive, without the payment by the Holder of any additional consideration, shares equal to the value of this Warrant or any portion hereof by the surrender of this Warrant or such portion (together with a duly executed notice of exercise in the form attached hereto as Exhibit A-2 ) at the principal office of the Company. Thereupon, the Company shall issue to the Holder such number of shares of Preferred Stock as is computed using the following formula: 2 X Y (A-B) A Where X the number of shares of Preferred Stock to be issued to the Holder pursuant to this Section 4.2. Y the number of shares of Preferred Stock covered by this Warrant in respect of which the net issue election is made pursuant to this Section 4.2. A the Fair Market Value of one share of Preferred Stock, as determined by the board of directors of the Company (the Board of Directors), as at the time the net issue election is made pursuant to this Section 4.2. B the Exercise Price in effect under this Warrant at the time the net issue election is made pursuant to this Section 4.2. Section 4.3 Stock Certificates . In the event of the exercise of all or any portion of this Warrant, certificates for the shares of Preferred Stock so purchased shall be delivered to the Holder by the Company at the Companys own expense (including the payment by the Company of any applicable issue taxes or governmental charges imposed in connection with the issuance or delivery of the Preferred Stock) within a reasonable time, which shall in no event be later than ten (10) days thereafter and, unless this Warrant has been fully exercised or has expired, a new Warrant representing the Shares with respect to which this Warrant shall not have been exercised shall also be issued to the Holder within such time. If this Warrant shall be surrendered for exercise within any period during which the transfer books for shares of the Preferred Stock or other securities purchasable upon the exercise of this Warrant are closed for any purpose, the Company shall not be required to make delivery of certificates for the securities purchasable upon such exercise until the date of the reopening of said transfer books. Section 5. Stock Fully Paid; Reservation of Shares . All of the Shares issuable upon the exercise of this Warrant will, upon issuance and receipt of the Exercise Price therefor, be duly authorized, validly issued, fully paid and nonassessable with no personal liability attaching to the ownership thereof, and free and clear of all taxes, liens, encumbrances and charges with respect to the issue thereof. During the period within which this Warrant may be exercised, the Company shall at all times have authorized and reserved for issuance sufficient shares of its Preferred Stock to provide for the exercise of this Warrant. Section 6. Adjustment of Exercise Price and Number of Shares . The number and kind of securities purchasable upon the exercise of this Warrant and the Exercise Price therefor shall be subject to adjustment from time to time upon the occurrence of certain events, as follows: Section 6.1 Adjustments for Subdivisions of Preferred Stock . If the number of shares of Preferred Stock outstanding at any time is increased by a stock dividend payable in 3 shares of Preferred Stock or by a subdivision or split up of stock, then the Exercise Price then in effect shall, concurrently with the effectiveness of such dividend, subdivision or split up, be proportionately decreased and the number of shares of Preferred Stock issuable upon exercise of this Warrant shall be increased in proportion to such increase of outstanding shares of Preferred Stock. Section 6.2 Adjustments for Combinations Preferred Stock . If the number of shares of Preferred Stock outstanding at any time is decreased by a combination of the outstanding shares of Preferred Stock, then the Exercise Price then in effect shall, concurrently with the effectiveness of such combination, be proportionately increased and the number of shares of Preferred Stock issuable upon exercise of this Warrant shall be decreased in proportion to such decrease in outstanding shares of Preferred Stock. Section 6.3 Adjustments for Reclassification, Exchange and Substitution . Upon a Notice Event (as defined below), if the Preferred Stock issuable upon exercise of this Warrant shall be changed into the same or a different number of shares of any other class or classes of stock, whether by capital reorganization, merger, reclassification or otherwise (other than a subdivision or combination of shares provided for above) this Warrant shall thereafter be exercisable into, in lieu of the number of shares of Preferred Stock which the Holder would otherwise have been entitled to receive, a number of shares of such other class or classes of stock equivalent to the number of shares of Preferred Stock that would have been subject to receipt by the Holder upon exercise of this Warrant immediately before that change. Section 6.4 Notice of Certain Events . In the event (each, a  Notice Event ): (a) the Company authorizes the issuance to all holders of Common Stock and/or Preferred Stock rights or warrants to subscribe for or purchase shares of its capital stock, or any other subscription rights or warrants; (b) the Company authorizes the distribution to all holders of Common Stock and/or Preferred Stock of evidences of indebtedness or assets or other securities; (c) of any capital reorganization or reclassification of Common Stock and/or Preferred Stock, other than a subdivision or combination of the outstanding Common Stock and/or Preferred Stock and other than a change in par value of the Common Stock and/or Preferred Stock; (d) of any liquidation or merger to which the Company is a party and for which approval of any of the Companys holders of Common Stock and/or Preferred Stock is required, other than a consolidation or merger in which the Company is the continuing corporation and that does not result in any reclassification or change of the shares of Preferred Stock issuable upon the exercise of this Warrant; (e) of the conveyance or transfer of the Companys properties and assets, substantially as an entirety; or (f) of the Companys voluntary or involuntary dissolution, liquidation or winding-up; then, in each case, the Company shall cause to be mailed by certified mail to the Holder, at least 10 days prior to the applicable record or effective date hereinafter specified, a notice stating the material terms relating to the exercise of the Warrants, the name, title and telephone number of a Company representative who shall be available to answer any questions relating to such exercise and the dates as of which (i) the holders of Common Stock and/or Preferred Stock of record will be entitled to receive any such rights, warrants or distributions are to be determined, (ii) such Notice Event is expected to become effective and (iii) Holders of record of Warrants shall be 4 entitled to exchange or sell their shares of Preferred Stock issuable upon the exercise of this Warrant for securities or other property, if any, deliverable upon such Notice Event. In addition, if the Company receives written notice that a purchase, tender or exchange offer has been made to the holders of more than 50% of the outstanding Common Stock and/or Preferred Stock, the Company shall give the Holder reasonable notice (but will not be required to give not more than 10 days notice) thereof. Section 7. Fractional Shares . No fractional shares of Preferred Stock will be issued in connection with any exercise hereunder. In lieu of such fractional shares the Company shall make a cash payment therefor based upon the fair market value of the Preferred Stock on such date as determined by the Board of Directors. Section 8. Preemptive
